WARNER, C.J.
We affirm appellant’s conviction and sentence, concluding that the error was not preserved for appeal. Appellant made a Neil/Slappy1 challenge to the juror, but when the state offered a race neutral explanation, appellant did not challenge it as a pretext or suggest that the same reason applied to other unchallenged jurors who were similarly situated. Thus, appellant did not contest the genuineness of the explanation. See Melbourne v. State, 679 So.2d 759, 764 (Fla.1996).
Affirmed.
TAYLOR, J., and LENDERMAN, JOHN C., Associate Judge, concur.

. State v. Neil, 457 So.2d 481 (Fla. 1984), and State v. Slappy, 522 So.2d 18 (Fla.1988).